Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of applicant’s amendment and RCE filed 07/19/2021.  Claims 3, 4, 8, 10-17, 19, 22, 25, 26, and 28 have been canceled without prejudice.  Claims 29 and 30 have been newly added.  Claims 1, 2, 5-7, 9, 18, 20, 21, 23, 24, 27, 29, and 30 are pending and an action on the merits is as follows.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Drawings/Specification
The amendment to the drawings filed 09/09/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the distal portion" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a first portion, a second portion.”
Claim 5 recites the limitation "the proximal portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a first 
Claim 6 recites the limitation "the distal portion" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a first portion, a second portion.”
Claim 6 recites the limitation "the proximal portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a first portion, a second portion.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the instant specification discloses multiple elements directed to actuation: an actuation member in paragraphs 10-20 with no reference to an indicia in any of the figures but is disclosed as being pressed against a patient’s body; an actuation member (298) which appears to be distinct from the actuation member discussed in paragraph 10-20 as it is realized as a plunger, trigger or button see paragraphs 52 and 63 which may be used to move needle 220 and an actuator (250) paragraphs 49-58 which may be compressed to move the elongate member relative to the actuator to provide a guide for needle 220; and an actuation mechanism of paragraphs 60-63 also indicated as 298.  The actuator (250) that is pressed against a portion of the body of the patient is not the actuator (298) that moves the needle along a substantially circular path.  Therefore, the limitation “pressing the actuation member to move the needle along a substantially circular  path” in claim 18 is considered as new matter.  Claims 20 and 27 are rejected based upon their dependency upon claim 18.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1, 2, 5-6, 9, 21, 23, 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 2009/0177031) (hereafter Surti) which incorporates US 2008/0300629, to Surti (hereafter Surti 525), Application 12/125,525, and US 2009/0069847 to Hashiba et al. (hereafter Hashiba), Application 12/191,001, by reference in their entirety see paragraph 44, in view of Spivey (US Pub. No.: 2010/0056861).
Regarding claims 1, 2, 5-6, 9, 21, 23, 24, 29, and 30, Surti discloses with respect to claim 1; a medical device (20), comprising: an elongate member (26,24,22, note figure 1 and paragraphs 30-32) including having a first portion (22, Fig. 8) coupled to a second portion(26, Fig. 8 and paragraph 31); a needle (28) movably coupled to the elongate member (note figures 8-13 where the needle is passed from the elongate member to the actuator 30, see also paragraph 41-44), the needle is fully capable to move along a substantially circular path (the needle is fully capable to move along a substantially circular path by rotating the whole medical system 20 around a circular path); a suture (36) disposed within a lumen defined by the elongate member (note in figures 8-13 suture 36 is secured within central opening 105 of the needle, see figure 5, central opening 105 is secured within the lumen of guide flange 60 of the elongate member, see figure 8 therefore the suture is disposed within a lumen defined by the elongate member), the suture having a coupling member (suture lock 130 known in the claim 2; wherein the needle includes a curved portion (the portion of the needle around 105 is curved); claim 5; wherein the distal portion is configured to move with respect to the proximal portion (note paragraph 31 which discloses distal portion 26 may be moved relative to proximal portion 22 of the elongate member); claim 6; wherein the distal portion is rotatably coupled to the proximal portion(note paragraph 31 which discloses that the distal portion 26 is tubular and frictionally coupled to the proximal claim 9; an actuator (30, Figs. 8-13 and paragraphs 41-44) is slideably coupled to the elongate member (note figures 8-13 in which 30 is slidably coupled to the elongate body in order to extend and retract.  See also paragraphs 41-44); claim 21; wherein the first portion and the second portion of the coupling member are adjacent to each other (note figure 9 where 22 is inserted within 26 and thus adjacent); claim 23; wherein the first portion of the coupling member is compressed such that the suture is coupled to the first portion of the coupling member (see figure 6 of Surti 525 or figure 6 of Hashiba; note that 22 is inserted within 26 and thus compressed together to compress the suture between 22 and 26, see figures 8-9 and paragraphs 26-32 of Surti 525 or note in Hashiba that 22 is inserted within 24 and thus compressed together to compress the suture between 22 and 24 see figures 2-6 and paragraphs 21-29); claim 24; wherein the second portion of the coupling member is compressed such that the suture is coupled to the second portion of the coupling member (see figure 6 of Surti 525 or figure 6 of Hashiba; note that 22 is inserted within 26 and thus compressed together to compress the suture between 22 and 26, see figures 8-9 and paragraphs 26-32 of Surti 525 or note in Hashiba that 22 is inserted within 24 and thus compressed together to compress the suture between 22 and 24 see figures 2-6 and paragraphs 21-29); claim 29, an actuator (30, Figs. 8-13 and paragraphs 41-44), the actuator being movably coupled to a distal end portion of the elongate member (the actuator 30 is movably coupled to a distal end portion of the elongate member, Figs. 8-13 and paragraphs 41-44); claim 30, an actuator (30, Figs. 8-13 and paragraphs 41-44) fully capable to control the depth at which the needle penetrates bodily tissue (the actuator 30 is fully capable 
Spivey teaches, in the same field of endeavor (a medical device), a medical device for suturing/introducing a suturing device (paragraph 0022) comprising: an elongate member (16, 104, and 102, Figs. 4A-5) having a first portion (combination of 16 and 104, Figs. 4A-5), a second portion (102, Figs. 4A-4), and a pin (the pin at hinge, paragraph 28 and Figs. 4A-5) extending through a portion of the first portion and a portion of the second portion to pivotally couple the first portion to the second portion (paragraph 28 and Figs. 4A-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first portion and the second portion of the elongate member of Surti to be pivotally coupled by a pin extending through a portion of the first portion and a portion of the second portion as taught by Spivey in order to obtain the advantage of allowing the clinician to change the orientable of the surgical tool relative to the selected tissue by articulating the end cap relative to the endoscope (Spivey, paragraph 21).
Claims 1, 2, 5-7, 9, 21, 23, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholev et al. (US 2014/0214038 A1; hereinafter, Sholev) in Meade et al. (U.S. Patent Pub. 2002/0193809 A1; hereinafter, Meade) and Fujisaki et al. (US 2012/0165865; hereinafter Fuji).
Regarding claim 1, Sholev discloses a medical device, comprising: 
an elongate member (a hollow elongate body having a hollow elongate body head 90 and shaft 50 as shown in Figs. 1A and 1B; paragraph [393]) including a first portion (50, paragraph [393] and as reasonably seen in Figs. 1A and 1B) coupled to a second portion (90 including extendable and retractable support element 54, paragraph [0393]: lines 6-11; paragraph [394]: lines 3-8; and paragraph [404]; Fig. 2); 
a needle (32, Figs. 1B, 15B and 66A-66C; paragraph [0393]) movably coupled to the elongate member; the needle being configured to move along a substantially circular path (Figs. 1B-1C and 1a-2b) 
a suture (130) disposed within a lumen defined by the elongate member (note (paragraphs [493]-[496], [542-558]), the suture having a coupling member (1009) (paragraph [542-558]) coupled to a first portion of the suture (note (paragraphs [542-558] with regard to the anchor 1009 being attached to suture 130); an actuation member (20 and/or 18, Figs. 1A, 1B, 8A, 8B, and paragraphs [395], [443], and [444]) movably coupled to the elongate member and being configured to cause the needle to move within respect to the elongate member.  However, Sholev fails to explicitly disclose a pin extending through a portion of the first portion and a portion of the second portion to pivotally couple the first portion to the second portion; and that the coupling member includes a first portion defining a lumen and a second portion defining a slot, the suture being configured to be frictionally coupled within the lumen of the first portion of the coupling member.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first portion and the second portion of the elongate member of Sholev to be pivotally coupled by a pin extending through a portion of the first portion and a portion of the second portion as taught by Meade in order to obtain the advantage of allowing the angle of the two different portions of the elongate member to be varied (Meade, paragraph 0049) to facilitate the device to get to the target site.
Furthermore, Fuji teaches, in the same field of endeavor (a medical device), a suture coupling member (30) coupled to a first portion of a suture (10) (note figures 2 and 8 and paragraph [78] with regard to one end of the suture coupled to/in lumen between one 32B and 32A); the coupling member includes a first portion (the portion defined by one 32B and 32A for compressing the suture, Figs. 2 and 8) defining a lumen (the lumen/slot defined between the one 32B and 32A) and a second portion (the portion defined by another 32B and 32A, Figs. 2 and 8) defining a slot (the slot/lumen defined by another 32B and 32A), the suture being configured to be frictionally coupled 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the coupling member of Sholev for the coupling member of Fuji as both are used to for the same purpose of securing a suture in a loop formation to secure tissue, see paragraphs [542-558] of Sholev and paragraphs [88-91] of Fuji, and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
As to claims 2, 5-7, 9, 21, 23, 25, and 29, Sholev as modified by Meade and Fuji discloses with respect to claim 2; that the needle includes a curved portion (Sholev, see Figs. 1B, 15B and 66A-66C; ¶ [0393]); claim 5, wherein the distal/second portion is configured to move with respect to the proximal/first portion (Meade, Figs. 3A, 4B, and 4C and paragraph 49); claim 6, wherein the distal/second portion is rotatably coupled to the proximal/first portion (Meade, Figs. 3A, 4B, and 4C and paragraph 49); claim 7, a pusher (Sholev, 1001) configured to force at least a portion of the coupling member through a wedge feature of the elongate member (Sholev, note paragraph 516, 519, 520, 523, 559 with regard to grasping member 1001 which is configured to grasp and push the coupling member through a wedge shaped feature, (Sholev, needle 32, housing 90,340, note the combined elements have a wedge shape see Figs. 1A-1B, 50, 65a-c where the combined elements are rounded and taper from a small width to a large width thus being interpreted as a wedge shape) of the elongate member see also figures 65a-65c illustrating device 1001 passing distally there through); claim 9; an actuation member (actuator 58 including component 54) (Sholev, Fig. 1B; ¶¶ [0404], claim 21; wherein the first portion and the second portion of the coupling member are adjacent to each other (note figure 2 and 7a-8 of Fuji); claim 23; wherein the first portion of the coupling member is compressed such that the suture is coupled to the first portion of the coupling member (Sholev, Fig. 8); and claim 29, an actuator (76, Sholev, Figs. 11b and 12 and paragraph 57) , the actuator being movably coupled to a distal end portion of the elongate member (Sholev, Figs. 11b and 12 and paragraph 57)
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9, 18, 20, 21, 23, 24, 27, 29, and 30 have been considered but are moot in view of new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JING RUI OU/Primary Examiner, Art Unit 3771